Summary Prospectus Supplement November 30 , Putnam VT Research Fund Summary Prospectus dated April 30, 2016 The sub-section Portfolio managers in the section Your fund’s management is replaced in its entirety with the following: Portfolio managers Aaron Cooper, Chief Investment Officer - Equities, portfolio manager of the fund since 2011 Samuel Cox, Co-Director of Equity Research, portfolio manager of the fund since 2016 Kathryn Lakin, Co-Director of Equity Research, portfolio manager of the fund since 2014 Jacquelyne Cavanaugh, Analyst, portfolio manager of the fund since 2014 Neil Desai, Analyst, portfolio manager of the fund since 2012 Walter Scully, Analyst and Assistant Portfolio Manager, portfolio manager of the fund since 2010 304395 – 11/16
